Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 05/13/2022 are accepted. Claims 1, and 16 are amended; claims 23-24, 26, and 28 are cancelled; and claims 29-32 are new.
Response to Arguments
2)	Applicant’s arguments, see section titled “Response to Objection to Specification”, filed 05/13/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see section titled “Response to Objection to Claims”, filed 05/13/2022, with respect to the claims have been fully considered and are persuasive.  The objection of claim 3 has been withdrawn.
Applicant’s arguments, see section titled “Response to Rejection Under 35 USC § 112(b)”, filed 05/13/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 16 has been withdrawn.
Applicant’s arguments with respect to claims 1-6, 12-13, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 1-5, 12, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Meehan et al. (WO2017007952), hereinafter Meehan, in view of Hochman (U.S. PGPUB 20180318501), hereinafter Hochman.
	Regarding claim 1, Meehan teaches a drug delivery system (as shown in Fig. 1B) comprising:
	a housing (Fig. 1D; 110, 125);
	a reservoir (Fig. 1D; 130) disposed at least partially within the housing (as shown in Fig. 1D) and filled our fillable with a drug [Paragraph 0035];
	an administration member (Fig. 2A; 240A/B) connected to connectable in fluid communication with the reservoir [Paragraphs 0035, 0043], the administration member having a storage state (as shown in Fig. 2A) wherein at least a portion of the administration member is disposed within the housing (as shown in Fig. 2A) and operative state wherein the at least a portion of the administration member extends through an opening in the housing (as shown in Figs. 3F and 1310) for insertion into a patient (as shown in Fig. 2E);
	a drive assembly (Fig. 1D; 150) configured to urge the drug from the reservoir and to the patient via the administration member [Paragraph 0053]; and
	a pressure sensor (Fig. 1C; 165).
	However, Meehan fails to teach wherein the pressure sensor is configured to detect at least tissue back pressure during use of the drug delivery system.
Hochman teaches a drug delivery device (as shown in Fig. 2) comprising:
	a reservoir (Fig. 2; 32) filled of fillable with a drug [Paragraph 0032];
	an administration member (Fig. 3; 140) connected to or connectable in fluid communication with the reservoir [Paragraph 0031], and configured for insertion into [Paragraph 0022] and retraction from a patient (Examiner interprets 140 to be configured for retraction from a patient due to being capable of being removed from a patient);
	a drive assembly (Fig. 2; 34) configured to urge the drug from the reservoir and to the patient via the administration member [Paragraph 0032]; and
	a pressure sensor (Fig. 4; 40) configured to detect at least tissue back pressure during use of the drug delivery system [Paragraphs 0039, 0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure sensor of Meehan to explicitly be configured to detect at least back pressure during use of the drug delivery system, as taught by Hochman. Doing so would allow the user to identify and/or avoid undesirable locations based on pressure within the tissue, as taught by Hochman [Paragraph 0042].
Regarding claim 2, Meehan in view of Hochman teaches the drug delivery system of claim 1. While Meehan teaches that the drive system may be controlled based on response from the pressure sensor [Paragraph 0038], Meehan in view of Hochman does not teach the pressure sensor being in fluid communication with the administration member following drug delivery and prior to retraction of the administration member from the patient.
Hochman further teaches the pressure sensor being in fluid communication with the administration member following drug delivery and prior to retraction of the administration member from the patient [Paragraph 0033].
It would have been obvious to one of ordinary skill in the art to modify the pressure sensor of Meehan in view of Hochman to be in fluid communication with the administration member following drug delivery and prior to retraction of the administration member from the patient, as taught by Hochman. Doing so would allow for the pressure sensor to function in the way required by claim 1, and to ensure safety of the system [Paragraph 0033].
Regarding claim 3, Meehan in view of Hochman teaches the drug delivery system of claim 1. While Meehan teaches that the drive system may be controlled based on response from the pressure sensor [Paragraph 0038], Meehan in view of Hochman does not teach the pressure sensor configured to detect drive pressure during operation of the drive assembly to urge the drug from the reservoir and to the patient.
Hochman further teaches the pressure sensor being configured to detect drive pressure during operation of the drive assembly to urge the drug from the reservoir and to the patient [Paragraph 0033, lines 5-10].
It would have been obvious to one of ordinary skill in the art to modify the pressure sensor of Meehan in view of Hochman to be configured to detect drive pressure during operation of the drive assembly to urge the drug from the reservoir and to the patient, as taught by Hochman. Doing so would allow for the pressure sensor to function in the way required by claim 1 and to ensure safety of the system [Paragraph 0033].
Regarding claim 4, Meehan in view of Hochman teaches the drug delivery system of claim 1. However, Meehan in view of Hochman fails to teach wherein the pressure sensor is disposed immediately upstream of an inlet of the administration member. 
Hochman further teaches the drug delivery system of claim 1, wherein the pressure sensor is disposed immediately upstream of an inlet of the administration member [Paragraph 0033, lines 19-21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure sensor of Meehan in view of Hochman to be disposed immediately upstream of an inlet of the administration member, as taught by Hochman. Doing so would allow for the sensing of the fluid pressure as necessitated by claim 1 [Paragraph 0033].
Regarding claim 5, Meehan in view of Hochman teaches the drug delivery system of claim 4. However, Meehan in view of Hochman fails to explicitly teach wherein a distance between the pressure sensor and the inlet of the administration member is less than or equal to 10 mm.
	It appears that the system of Meehan in view of Hochman would operate equally well with the claimed distance between the pressure sensor and the inlet of the administration member being less than or equal to 10 mm, as Applicant has not disclosed that the range claimed solves an stated problem or is for any particular purpose, simply indicating that the distance “may” be within the claimed ranges (Applicant Specification Paragraph [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Meehan in view of Hochman to include a distance between the pressure sensor and the inlet of the administration member being less than or equal to 10 mm, as it appears to be an arbitrary design consideration which fails to patentably distinguish over Meehan in view of Hochman.
Regarding claim 12, Meehan in view of Hochman teaches the drug delivery system of claim 1. While Meehan teaches that there may be one or more sensors [Paragraph 0038], Meehan in view of Hochman fails to explicitly teach wherein the drug delivery device comprises a second pressure sensor configured to detect drive pressure during operation of the drive assembly to urge the drug from the reservoir and to the patient.
Hochman further teaches a second pressure sensor to detect drive pressure during operation of the drive assembly to urge the drug from the reservoir and to the patient [Paragraph 0033, lines 5-10] (Hochman explicitly states that “in addition to an in-line pressure sensor, the pressure sensor may be a force sensor located within or connected to the thumb plate that drives the syringe plunger 58 or a force sensor that is internal to the drive unit 50 that measure the force applied to the syringe plunger” (emphasis added by Examiner)).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug system of Meehan in view of Hochman to comprise a second pressure sensor configured to detect drive pressure during operation of the drive assembly to urge the drug from the reservoir and to the patient, as taught by Hochman. Doing so would allow for multiple pressure readings to occur simultaneously, thus increasing the safety of the system during use.
Regarding claim 29, Meehan in view of Hochman teaches the drug delivery system of claim 1, comprising an adhesive for removably coupling the housing to skin of the patient [Paragraph 0035].
Regarding claim 30, Meehan in view of Hochman teaches the drug delivery system of claim 29, wherein the housing comprises a wall (Fig. 1A; 125), the opening is formed in the wall (as shown in Fig. 1310), and the adhesive is configured to removably couple the wall to the skin of the patient [Paragraph 0035].
Regarding claim 31, Meehan in view of Hochman teaches the drug delivery system of claim 30, wherein the pressure sensor is at least partially disposed within the housing (as shown between Figs. 1C and 1D).
Regarding claim 32, Meehan in view of Hochman teaches the drug delivery system of claim 1. However, Meehan in view of Hochman fails to teach wherein the pressure sensor is configured to detect tissue back pressure after the drive assembly has completed delivering a dose of the drug to the patient via the administration member.
Hochman further teaches wherein the pressure sensor is configured to detect tissue back pressure after the drive assembly has completed delivering a dose of the drug to the patient via the administration member [Paragraph 0039] (Examiner interprets Hochman as meeting the claimed limitation, as Hochman describes starting and stopping flow of the medication based on the tissue back pressure, and therefore detecting tissue back pressure after the drive assembly has completed delivering a dose, since a controller would need data to determine if more delivery should continue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure sensor of Meehan in view of Hochman to be configured to detect tissue back pressure after the drive assembly has completed delivering a dose of the drug to the patient via the administration member, as taught by Hochman. Doing so would enable the user to determine if it is safe to start another dose of the drug, or if the device needs to be moved/disabled [Paragraph 0039].
6)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meehan in view of Hochman in view of MeritMedical (“Meritrans, MER212”, 2015), hereinafter MeritMedical (date of 2015 proven via WayBackMachine, as attached).
	Regarding claim 6, Meehan in view of Hochman teaches the drug delivery system of claim 1, wherein the pressure sensor (as taught by Hochman) is Meritrans® Pressure Transducer MER212 [Paragraph 0036]. However, Meehan in view of Hochman fails to explicitly teaches wherein at least one of (a) or (b):
a minimum pressure detectable by the pressure sensor is equal to or less than 0.5 psi, or 
a maximum pressure detectable by the pressure sensor is less than or equal to 100 psi.
MeritMedical teaches a pressure sensor (Meritrans® Pressure Transducer MER212) wherein at least one or (a) or (b):
a minimum pressure detectable by the pressure sensor is equal to or less than 0.5 psi (minimum detectable pressure is -50 mmHg, which equates to     -0.96 psi, which is less than 0.5 psi) (page 2, “Specifications”), or
a maximum pressure detectable by the pressure sensor is less than or equal to 100 psi (maximum detectable pressure is 300 mmHg, which equates to 5.8 psi, which is less than 100 psi) (page 2, “Specifications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meehan in view of Hochman to explicitly teach wherein at least one of (a) or (b):
a minimum pressure detectable by the pressure sensor is equal to or less than 0.5 psi, or 
a maximum pressure detectable by the pressure sensor is less than or equal to 100 psi.
as taught by MeritMedical, as the pressure sensor of MeritMedical is stated as being an exemplary pressure sensor to be utilized within Hochman, which is therefore to be utilized within Meehan due to the combination of Meehan and Hochman. 
7)	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meehan in view of Hochman in view of MeritMedical, further in view of Sensor Products (“Tactilus”, 2011), hereinafter Sensor Products (date of 2011 proven via WayBackMachine, as attached).
Regarding claim 13, Meehan in view of Hochman teaches the drug delivery system of claim 12. However, Meehan in view of Hochman does not explicitly teach wherein at least one of (a) or (b):
a minimum pressure detectable by the pressure sensor is lower than a minimum pressure detectable by the second pressure sensor, or
a maximum pressure detectable by the second pressure sensor is higher than a maximum pressure detectable by the pressure sensor.
MeritMedical teaches a pressure sensor (Meritrans® Pressure Transducer MER212) wherein a minimum pressure detectable is -0.96 psi and a maximum pressure detectable is 5.8 psi.
It would have been obvious to one of ordinary skill in the art to have modified the pressure sensor to explicitly be the sensor taught by MeritMedical, as the pressure sensor of MeritMedical is stated as being an exemplary pressure sensor to be utilized within Hochman, and therefore to be utilized within Meehan due to the combination of Meehan and Hochman.
However, Meehan in view of Hochman in view of MeritMedical does not explicitly teach wherein at least one of (a) or (b):
a minimum pressure detectable by the pressure sensor is lower than a minimum pressure detectable by the second pressure sensor, or
a maximum pressure detectable by the second pressure sensor is higher than a maximum pressure detectable by the pressure sensor.
Sensor Products teaches a force sensor wherein a minimum pressure detectable is 0.1 psi and a maximum pressure detectable 2000 psi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second pressure sensor of Hochman to by the sensor taught by Sensor Products, therefore meeting the claimed limitations of: 
(a)	a minimum pressure detectable by the pressure sensor is lower than a minimum pressure detectable by the second pressure sensor, or
(b)	a maximum pressure detectable by the second pressure sensor is higher than a maximum pressure detectable by the pressure sensor.
Doing so would be well known in the art, as Meehan in view of Hochman teaches “in addition to an in-line pressure sensor, the pressure sensor may be a force sensor located within or connected to the thumb plate that drives the syringe plunger 58 or a force sensor that is internal to the drive unit 50 that measure the force applied to the syringe plunger” [Hochman, Paragraph 0033](emphasis added by Examiner).
Regarding claim 15, Meehan in view of Hochman teaches the drug delivery system of claim 12. However, Meehan in view of Hochman does not explicitly state wherein the pressure sensor is configured to detect pressure within a first range between 0 and 100 psi or any sub-range within the first range, and the second pressure sensor is configured to detect pressure within a second range between 10 and at least 100 psi or any sub-range within the second range.
MeritMedical teaches a pressure sensor (Meritrans® Pressure Transducer MER212) wherein a minimum pressure detectable is -0.96 psi and a maximum pressure detectable is 5.8 psi, which includes a sub-range between 0 and 100 psi.
It would have been obvious to one of ordinary skill in the art to have modified the pressure sensor to explicitly be the sensor taught by MeritMedical, as the pressure sensor of MeritMedical is stated as being an exemplary pressure sensor to be utilized within Hochman, and therefore utilized within Meehan due to the combination of Meehan and Hochman.
However, Meehan in view of Hochman in view of MeritMedical does not explicitly teach the second pressure sensor is configured to detect pressure within a second range between 10 and at least 100 psi or any sub-range within the second range.
Sensor Products teaches a force sensor wherein a minimum pressure detectable is 0.1 psi and a maximum pressure detectable 2000 psi, which includes a sub-range between 10 and at least 100 psi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second pressure sensor of Meehan in view of Hochman to by the sensor taught by Sensor Products. 
Doing so would be well known in the art, as Meehan in view of Hochman teaches “in addition to an in-line pressure sensor, the pressure sensor may be a force sensor located within or connected to the thumb plate that drives the syringe plunger 58 or a force sensor that is internal to the drive unit 50 that measure the force applied to the syringe plunger” [Hochman, Paragraph 0033] (emphasis added by Examiner).
8)	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meehan in view of Hochman in view of Säll et al. (U.S. PGPUB 2080236185), hereinafter Säll.
	Regarding claim 16, Meehan in view of Hochman teaches the drug delivery system of claim 1, comprising a controller (Fig. 1C; 140) coupled to the pressure sensor [Paragraph 0038], and configured to determine if delivery of the drug dose is complete [Paragraph 0036]. Hochman further teaches that a controller (Fig. 5; 20) is configured to determine if the tissue back pressure is below a predetermined value [Paragraph 0077]. However, Meehan in view of Hochman does not explicitly teach wherein the controller is configured:
to determine if delivery of a dose of the drug is complete, and if delivery of the dose of the drug is complete, to measure the tissue back pressure; and
to determine if the tissue back pressure is below a predetermined vale subsequent to (a).
Säll teaches a drug delivery system (as shown in Fig. 1) comprising:
	a reservoir (Fig. 4; 58) filled or fillable with a drug [Paragraph 0036];
	an administration member (Fig. 4; 59) connected to or connectable in fluid communication with the reservoir [Paragraph 0036], and configured for insertion and retraction from a patient (through movement of the drug delivery system as a whole);
	a drive assembly (Fig. 4; 54, 55, 56, 57) configured to urge the drug from the reservoir and to the patient via the administration member [Paragraph 0036]; and
	a pressure sensor (Fig. 3; 80) configured to detect a pressure during use of the drug delivery system [Paragraphs 0035-0036]; 
	a controller (Fig. 3; 60) coupled to the pressure sensor (as shown in Fig. 3) and configured:
to determine if delivery of a dose of the drug is complete [Paragraph 0036], and if delivery of the dose of the drug is complete, to measure the pressure [Paragraph 0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Meehan in view of Hochman to include determining if delivery of a dose of the drug is complete, and if delivery of the dose of the drug is complete, to measure the (explicitly tissue back, as only taught by Hochman) pressure, as taught by Säll. Doing so would allow for maintaining critical information regarding patient care, as taught by Säll [Paragraph 0037]. 
However, Hochman in view of Säll fails to teach determining if the tissue back pressure is below a predetermined value subsequent to (a).
As Meehan in view of Hochman, both alone and in view of Säll, comprises a controller with the ability to take tissue back pressure measurements at differing points in time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Meehan in view of Hochman in view of Säll to teach determining if the tissue back pressure is below a predetermined value subsequent to (a). Doing so would be well within the scope of ability for the device due to its specifications.
	Regarding claim 17, Meehan in view of Hochman in view of Säll teaches the drug delivery system of claim 16, comprising an output device (Fig. 1B; 155), wherein the controller is configured to control the output device at least once to notify or alert the patient or user [Paragraph 0036]. 
While Meehan in view of Hochman in view of Säll doesn’t explicitly teach the controller being configured to control the output device at least once to notify or alert the patient or user explicitly if the tissue back pressure is below the predetermined value, Meehan in view of Hochman in view of Säll teaches in claim 16 that the controller is to configured to determine if the tissue back pressure is below the predetermined value, and Meehan teaches that the output device is to provide feedback on the operational statue of the system [Paragraph 0036]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output device of Meehan in view of Hochman in view of Säll to explicitly notify or alert the patient or user explicitly if the tissue back pressure is below the predetermined value, as doing so would be within the bounds of the original art.
Conclusion
9)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783